If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.


                         STATE OF MICHIGAN

                          COURT OF APPEALS


 PEOPLE OF THE STATE OF MICHIGAN,                                  UNPUBLISHED
                                                                   February 4, 2020
               Plaintiff-Appellee,

 v                                                                 No. 342234
                                                                   Macomb Circuit Court
 MARSHAWN TERRILL GRAFTON,                                         LC No. 2016-003474-FC

               Defendant-Appellant.


 PEOPLE OF THE STATE OF MICHIGAN,

               Plaintiff-Appellee,

 v                                                                 No. 342775
                                                                   Macomb Circuit Court
 LAMICHAEL LEE WARFIELD,                                           LC No. 2016-003468-FC

               Defendant-Appellant.


Before: RIORDAN, P.J., and JANSEN and STEPHENS, JJ.

PER CURIAM.

        Defendants, Marshawn Terrill Grafton and LaMichael Lee Warfield, appeal as of right
their jury convictions of one count first-degree criminal sexual conduct (CSC1), MCL 750.520b,
one count kidnapping, MCL 750.349, one count conspiracy to commit kidnapping, MCL
750.349(1)(c); MCL 750.157a, and one count second-degree criminal sexual conduct (CSC2),
MCL 750.520C. Defendants were sentenced as fourth offense habitual offenders, MCL 769.12,
to 25 years to 50 years’ imprisonment for all counts. We affirm in both appeals.

                                      I. BACKGROUND

       Defendants’ convictions stem from an incident that took place in May 2015, in the Macomb
County Jail involving inmate JW. At the time, JW was 19 years’ old and had been an inmate in
the Macomb County Jail for approximately one month. JW testified that on May 11, 2015, fellow
inmates, Grafton and Warfield, wrapped a sheet over his body and dragged him into Warfield’s


                                              -1-
cell. A paper was placed over the cell door window. Defendants stripped JW of his clothes, and
rubbed Magic Shave over his chest, abdomen and buttocks. Inmates testified at trial that the
incident lasted for approximately 45 minutes. Guards testified that they conducted rounds every
55 minutes as usual and had not noticed anything out of the ordinary. After the incident, JW
dressed and ran to a friend’s cell. Defendants called JW back into Warfield’s cell to threaten him
not to talk about the incident. Later that day, JW pressed the emergency button in his cell and told
guards what had occurred earlier with the defendants. The jail was put on lockdown and JW was
taken out of the general population. Defendants were later charged but those charges were
dismissed when JW, who had been released from jail, could not be located by the prosecution.
Charges were reauthorized approximately five months later when JW’s whereabouts were
discovered. Defendants were convicted by a jury of one count CSC1, one count CSC2, one count
kidnapping, and one count conspiracy to commit kidnapping.

                 II. DEFENDANTS’ SUFFICIENCY OF EVIDENCE CLAIMS

        In Docket No. 342234, defendant Grafton argues there was insufficient evidence of the
requisite sexual intent to support his convictions for CSC and that he is entitled to a new trial where
the verdict was against the great weight of the evidence.

        In Docket No. 342775, defendant Warfield argues that the trial court erred in denying his
motion for directed verdict where there was insufficient evidence to support the CSC charges
against him because JW’s testimony was incredible and there was no sexual contact.

                                  A. STANDARD OF REVIEW

        We review sufficiency of the evidence claims de novo. People v Ericksen, 288 Mich. App.
192, 195; 793 NW2d 120 (2010). “Taking the evidence in the light most favorable to the
prosecution, the question on appeal is whether a rational trier of fact could find the defendant guilty
beyond a reasonable doubt.” People v Hardiman, 466 Mich. 417, 421; 646 NW2d 158 (2002). We
resolve conflicts in the evidence in the prosecution’s favor. People v Kanaan, 278 Mich. App. 594,
619; 751 NW2d 57 (2008). “Circumstantial evidence and reasonable inferences arising from the
evidence can constitute satisfactory proof of the elements of the crime.” People v Harverson, 291
Mich. App. 171, 175; 804 NW2d 757 (2010) (citation and alteration omitted). “It is for the trier of
fact, not the appellate court, to determine what inferences may be fairly drawn from the evidence
and to determine the weight to be accorded those inferences.” Hardiman, 466 Mich at 428.

        Unpreserved challenges to the sufficiency of the evidence are reviewed for plain error
affecting the defendant’s substantial rights. People v Musser, 259 Mich. App. 215, 218; 673 NW2d
800 (2003).

                                           B. ANALYSIS

         “The test to determine whether a verdict is against the great weight of the evidence is
whether the evidence preponderates so heavily against the verdict that it would be a miscarriage
of justice to allow the verdict to stand.” Id. at 218-219. “It is the province of the jury to determine
questions of fact and assess the credibility of witnesses.” People v Lemmon, 456 Mich. 625, 637;
576 NW2d 129 (1998). A verdict may be vacated only when it “does not find reasonable support
in the evidence, but is more likely to be attributed to causes outside the record such as passion,


                                                 -2-
prejudice, sympathy, or some extraneous influence.” People v DeLisle, 202 Mich. App. 658, 661;
509 NW2d 885 (1993) (citation omitted).

         Both defendants only appear to challenge the evidence related to the CSC crimes and argue
that if the evidence to support those convictions is insufficient, then the accompanying kidnapping
charges fail as well.

              A person is guilty of criminal sexual conduct in the first degree if he or she
       engages in sexual penetration with another person and if any of the following
       circumstances exists:

        . . . (c) Sexual penetration occurs under circumstances involving the commission
       of any other felony [here, kidnapping] [or]

            (d) The actor is aided or abetted by 1 or more other persons and either of the
       following circumstances exists:

               . . . (ii) The actor uses force or coercion to accomplish the sexual
       penetration. . . . [MCL 750.520c(1)(c)(d)(ii)].

              A person is guilty of criminal sexual conduct in the second degree if the
       person engages in sexual contact with another person and if any of the following
       circumstances exists:

        . . . (c) Sexual contact occurs under circumstances involving the commission of
       any other felony [here, kidnapping].

            (d) The actor is aided or abetted by 1 or more other persons and either of the
       following circumstances exists:

             … (ii) The actor uses force or coercion to accomplish the sexual contact.
       [MCL 750.520c].

Any entry, no matter how slight, will satisfy the element of penetration for CSC1. People v Hunt,
442 Mich. 359, 364; 501 NW2d 151 (1993); MCL 750.520(a)(1). In reference to CSC2,

       “Sexual contact” includes the intentional touching of the victim’s or actor’s
       intimate parts or the intentional touching of the clothing covering the immediate
       area of the victim's or actor's intimate parts, if that intentional touching can
       reasonably be construed as being for the purpose of sexual arousal or gratification,
       done for a sexual purpose, or in a sexual manner for:

        (i) Revenge.

        (ii) To inflict humiliation.

        (iii) Out of anger. [MCL 750.520a(q)].




                                                -3-
“[W]hen determining whether touching could be reasonably construed as being for a sexual
purpose, the conduct should be viewed objectively under a reasonable person standard.” People v
DeLeon, 317 Mich. App. 714, 719-720; 895 NW2d 577 (2016) (quotation marks and citation
omitted). “Intimate parts” includes a person’s “genital area, groin, inner thigh, buttock, or breast.”
MCL 750.520a(f). Force or coercion include “[w]hen the actor overcomes the victim through the
actual application of physical force or physical violence” or “[w]hen the actor coerces the victim
to submit by threatening to use force or violence on the victim, and the victim believes that the
actor has the present ability to execute these threats.” MCL 750.520b(1)(f)(i) and (ii).

         Viewing the evidence in the light most favorable to the prosecution, there was sufficient
evidence for a rational jury to find defendants guilty beyond a reasonable doubt of CSC1 and
CSC2. JW’s testimony, that one of the defendants, presumably Grafton, inserted a finger into his
anal opening at least once, was sufficient to prove sexual penetration and sexual contact. A jury
could infer that the Magic Shave was applied for a sexual purpose when it was applied to JW’s
buttocks and genital area directly before he was anally penetrated. Warfield’s conduct of helping
to remove JW’s clothing, holding him up against the wall while Grafton put on a latex glove, and
putting weight on JW’s back to bend him over so that Grafton could digitally penetrate him
sufficed as aiding and abetting Grafton. JW’s testimony about being thrown around the room, held
up against the wall, beaten, tied, and bent over established that the penetration was accomplished
by force. Defendants also used coercion to accomplish the penetration where Grafton grabbed a
razor from a desk, stuck it up to JW’s neck, and threatened, “shit on my dick, blood on my blade”
as if giving him a choice between either being anally penetrated or sliced with a razor. Defendants’
statements to JW that “they were going to teach [him] a lesson” and to Provenzio, that JW
“deserved it” because he “was a rat or a snitch,” indicated the sexual assault was as an act of
revenge.

        Viewing the evidence in the light most favorable to the prosecution, it was also sufficient
for a rational jury to find the defendants guilty beyond a reasonable doubt of kidnapping JW.

       (1) A person commits the crime of kidnapping if he or she knowingly restrains
           another person with the intent to do 1 or more of the following:

       . . .(c) Engage in criminal sexual penetration or criminal sexual contact prohibited
       under chapter LXXVI with that person.

       (2) As used in this section, “restrain” means to restrict a person’s movements or to
           confine the person so as to interfere with that person’s liberty without that
           person’s consent or without legal authority. The restraint does not have to exist
           for any particular length of time and may be related or incidental to the
           commission of other criminal acts. [MCL 750.349].

In order to sexually assault JW, Warfield and Grafton wrapped a sheet over his head from behind
and dragged him into Warfield’s cell. A shade was put over the cell window to hide what they
were doing from other inmates and patrolling deputies. JW’s wrists and ankles were bound with
rope as the defendants applied Magic Shave. The rope restraints were undone and replaced with
Warfield’s physical restraint of JW so Grafton could digitally penetrate him from behind. The



                                                 -4-
jury could infer from this evidence that defendants knowingly restrained JW with the intent to
engage in sexual penetration or sexual contact with him.

        Both defendants argue the lack of any DNA evidence or evidence corroborating JW’s
testimony as proof of there being insufficient evidence of CSC. However, the complainant’s
testimony alone was sufficient to sustain the CSC convictions. Musser, 259 Mich App at 219.
Our Legislature has deemed that “[t]he testimony of a victim need not be corroborated in
prosecutions under sections 520b to 520g,” which includes defendants’ prosecutions under 520b
and 520c. MCL 750.520h. Defendants also point to the inconsistencies in JW’s testimony as
reasons for the evidence being insufficient to support the jury verdict. However, “it is not
permissible for a trial court to determine the credibility of witnesses in deciding a motion for
directed verdict of acquittal, no matter how inconsistent or vague that testimony might be.” People
v Schultz, 246 Mich. App. 695, 702; 635 NW2d 491 (2001) (internal quotation omitted). In
reviewing a sufficiency of evidence claim, the court resolves all conflicts in the evidence in favor
of the prosecution. Kanaan, 278 Mich App at 619.

        We conclude that the court did not err in denying defendants’ motion for directed verdict
where the evidence above was available to the court at the time the motion was decided and was
sufficient at that time to sustain convictions for CSC and kidnapping. Considering the same
evidence reasonably supported the jury’s verdict, the verdict was also not against the great weight
of the evidence.

                        III. DEFENDANTS’ SPEEDY TRIAL CLAIMS

        In Docket Nos. 342234 and 342775, defendants argue that their right to a speedy trial was
violated thereby entitling them to a new trial.

                 A. ISSUE PRESERVATION AND STANDARD OF REVIEW

        “A defendant must make a formal demand on the record to preserve a speedy trial issue for
appeal.” People v Cain, 238 Mich. App. 95, 111; 605 NW2d 28 (1999) (quotation marks and
citation omitted). Grafton filed a motion to dismiss on speedy trial grounds, below while
Warfield’s first time raising this issue is on appeal.

        “Whether defendant was denied his right to a speedy trial is an issue of constitutional law,
which we . . . review de novo.” People v Williams, 475 Mich. 245, 250; 716 NW2d 208 (2006).
The court’s factual findings are reviewed for clear error. Id. “A factual finding is clearly erroneous
when the reviewing court, on the whole record, is left with a definite and firm conviction that a
mistake has been made.” People v Johnson, 502 Mich. 541, 582; 918 NW2d 676 (2018) (quotation
marks and citation omitted). Unpreserved speedy trial issues are reviewed for plain error affecting
the defendant’s substantial rights. People v Carines, 460 Mich. 750, 763-764; 597 NW2d 130
(1999).

                                          B. ANALYSIS

        A criminal defendant has a constitutional and statutory right to a speedy trial. US Const,
Am VI; Const 1963, art 1, § 20; MCL 768.1. “Michigan courts apply the four-part balancing test
articulated in Barker v. Wingo, 407 U.S. 514, 92 S. Ct. 2182, 33 L. Ed. 2d 101 (1972), to determine


                                                 -5-
if a pretrial delay violated a defendant’s right to a speedy trial.” Cain, 238 Mich App at 112. The
four factors to be considered are: “(1) the length of the delay, (2) the reasons for the delay, (3) the
defendant’s assertion of the right, and (4) prejudice to the defendant.” People v Williams, 163 Mich
App 744, 755; 415 NW2d 301 (1987).

        As for the first factor, “[t]he time for judging whether the right to a speedy trial has been
violated runs from the date of the defendant’s arrest.” People v Williams, 475 Mich. 245, 261; 716
NW2d 208 (2006). A delay of fewer than 18 months requires the defendant to demonstrate
prejudice. Cain, 238 Mich App at 112. “A delay of more than eighteen months is presumed to be
prejudicial and the burden is on the prosecution to prove lack of prejudice to the defendant.”
People v Wickham, 200 Mich. App. 106, 109; 503 NW2d 701 (1993). A “presumptively prejudicial
delay triggers an inquiry into the other factors to be considered in the balancing of the competing
interests to determine whether a defendant has been deprived of the right to a speedy trial.” Id. at
109-110. “Although delay prior to arrest or indictment may give rise to a due process claim under
the Fifth Amendment, or a claim under any applicable statutes of limitations, no Sixth Amendment
right to a speedy trial arises until charges are pending.” United States v MacDonald, 456 U.S. 1,
7; 102 S. Ct. 1497; 71 L. Ed. 2d 696 (1982). “Once charges are dismissed, the speedy trial guarantee
is no longer applicable.” Id. at 8. In accord with MacDonald, because defendants’ charges were
dismissed in March 2016, the delay is calculated from the date of their reauthorization, which was
August 29, 2016. Trial began on October 31, 2017, making the delay less than 18 months (one
year, two months, and two days), and placing the burden on defendants to show they were
prejudiced by the delay.

        “There are two types of prejudice which a defendant may experience, that is, prejudice to
his person and prejudice to his defense.” People v Collins, 388 Mich. 680, 694; 202 NW2d 769,
776 (1972). “Prejudice to his person would take the form of oppressive pretrial incarceration
leading to anxiety and concern.” Id. Grafton argues that he “endured over two and a half years of
anxiety and concern with [sic] accompanied the public accusation that he committed a sexual act
on another male inmate.” “[A]nxiety, alone, is insufficient to establish a violation of defendant’s
right to a speedy trial,” People v Gilmore, 222 Mich. App. 442, 462; 564 NW2d 158 (1997), and
“[e]very incarceration results in a degree of prejudice to the person, Collins, 388 Mich at 694.
“Impairment of defense is the most serious, because the inability of a defendant adequately to
prepare his case skews the fairness of the entire system.” Id. (Quotation marks and citation
omitted). Grafton fails to assert how any particular witness was unavailable to him at the time of
trial due to lack of memory. Accordingly, Grafton’s speedy trial argument fails. Because Warfield
adopted Grafton’s argument by incorporation, the failure of Grafton’s claim necessarily means the
failure of Warfield’s claim.

                    IV. WARFIELD’S ADDITIONAL CLAIMS OF ERROR

       In Docket No. 342775, Warfield additionally argues prosecutorial misconduct and
evidentiary error.

                             A. PROSECUTORIAL MISCONDUCT

                 1. ISSUE PRESERVATION AND STANDARD OF REVIEW




                                                 -6-
       “In order to preserve an issue of prosecutorial misconduct, a defendant must
contemporaneously object and request a curative instruction.” People v Bennett, 290 Mich. App.
465, 475; 802 NW2d 627 (2010). Defendant did not object below to JW’s testimony or the
prosecutor’s questioning of him regarding the razor.

       “This Court reviews claims of prosecutorial misconduct case by case, examining the
remarks in context, to determine whether the defendant received a fair and impartial trial.” People
v Aldrich, 246 Mich. App. 101, 110; 631 NW2d 67 (2001). Unpreserved claims of prosecutorial
misconduct are reviewed for plain error affecting the defendant’s substantial rights. Id. This Court
“cannot find error requiring reversal where a curative instruction could have alleviated any
prejudicial effect.” People v Callon, 256 Mich. App. 312, 329-330; 662 NW2d 501 (2003).

                                           2. ANALYSIS

        Warfield argues that JW testified at the preliminary examination that defendants did not
use a razor blade during the incident, but then changed his testimony at trial to add the use of a
razor blade. Warfield argues JW therefore perjured himself at trial and that the prosecutor’s failure
to correct JW’s testimony constituted prosecutorial misconduct.

        “The test of prosecutorial misconduct is whether the defendant was denied a fair and
impartial trial.” People v Rice, 235 Mich. App. 429, 434; 597 NW2d 843 (1999). “[P]rosecutorial
misconduct consisting of the knowing use of false evidence or perjured testimony violates a
defendant’s due process rights guaranteed by the Fourteenth Amendment.” People v Aceval, 282
Mich. App. 379, 395; 764 NW2d 285 (2009). A prosecutor has “a constitutional obligation to report
to the defendant and to the trial court whenever government witnesses lie under oath.” People v
Lester, 232 Mich. App. 262, 276; 591 NW2d 267 (1998). However, the defendant is entitled to a
new trial only if the false testimony “could. . . in any reasonable likelihood have affected the
judgment of the jury.” Napue v Illinois, 360 U.S. 264, 271–272; 79 S. Ct. 1173; 3 L. Ed. 2d 1217
(1959).

         We reviewed the preliminary examination and trial transcripts, and we conclude that the
prosecutor did not commit misconduct. JW’s trial testimony was inconsistent from what he
testified to at the preliminary examination regarding defendants’ use of a razor blade. He blamed
the inconsistency on confusion, stress and lack of memory. Mere inconsistencies in testimony do
not establish perjury. See People v Arntson, 10 Mich. App. 718, 724; 160 NW2d 386 (1968); see
also People v Cash, 388 Mich. 153, 162; 200 NW2d 83 (1972) (perjury is established by showing
the truth of the contradiction; it is not enough simply to contradict it). “Witness credibility and the
weight accorded to evidence is a question for the [trier of fact][.]” People v McGhee, 268 Mich
App 600, 624; 709 NW2d 595 (2005). Further, the jury is free “to believe, or disbelieve, in whole
or in part, any of the evidence presented.” People v Fuller, 395 Mich. 451, 453; 236 NW2d 58
(1975). JW asserted that he was telling the truth at trial. There was no evidence that the prosecutor
attempted to conceal the contradictions. In fact, Warfield’s counsel thoroughly flushed out the
inconsistencies in JW’s testimony to impeach his credibility before the jury.

                                   B. EVIDENTIARY ERROR

                                   1. STANDARD OF REVIEW



                                                 -7-
         “We review a trial court’s decision to allow leading questions for an abuse of discretion.”
In re Susser Estate, 254 Mich. App. 232, 239; 657 NW2d 147 (2002). “An abuse of discretion
occurs when trial court's decision is outside the range of principled outcomes.” People v Duenaz,
306 Mich. App. 85, 90; 854 NW2d 531 (2014). “Questions whether a defendant was denied a fair
trial, or deprived of his liberty without due process of law, are reviewed de novo.” People v Steele,
283 Mich. App. 472, 478; 769 NW2d 256 (2009). “[R]eversal is not required simply because
leading questions were asked during trial. In order to warrant reversal, it is necessary to show some
prejudice or pattern of eliciting inadmissible testimony.” People v Watson, 245 Mich. App. 572,
587; 629 NW2d 411 (2001) (quotation marks and citation omitted).

                                          2. ANALYSIS

        Warfield argues that the prosecution elicited testimony about the penetration element of
first-degree CSC by asking JW leading questions.

       The testimony in context was as follows:

       Prosecutor. Okay. What happened after that?

       JW. After that, I remember feeling some, something placed into my buttocks.

       Prosecutor. All right. So you felt something in your buttocks?

       JW. Yeah.

       Prosecutor. Could you see who was behind you at that point?

       JW. Yes.

       Prosecutor.    Who was behind you?

       JW.    Mr. Grafton.

       Prosecutor. And you said you felt something in your buttocks. Did you feel
       something in your actual anal, the anal opening of your buttocks?

       JW. Yes.

       WARFIELD’S COUNSEL: Leading, your Honor. Objection.

       THE COURT: Well, all right. I’ll allow it. Go ahead.

        Reversal is not warranted because the question identified was not leading. A “leading
question” is one “that suggests the answer to the person being interrogated....” Black’s Law
Dictionary (9th ed), p 969. “Leading questions should not be used on the direct examination of a
witness except as may be necessary to develop the witness’ testimony.” MCR 611(d)(1).
Warfield’s claim that the first question was leading because the prosecutor was the first to testify
concerning penetration does not comport with the record. JW first testified, “that, I remember
feeling some, something placed into my buttocks.” The prosecutor’s next question was a follow-


                                                -8-
up and clarification as where in the buttocks JW felt something was placed. We note that even
had this one question been an improper leading question, Warfield fails to establish that this one
question prejudiced him or denied him a fair trial.

       Affirmed.



                                                            /s/ Michael J. Riordan
                                                            /s/ Kathleen Jansen
                                                            /s/ Cynthia Diane Stephens




                                               -9-